FINAL REJECTION, FOURTH DETAILED ACTION
Status of Prosecution
The present application is being examined under the pre-AIA  first to invent provisions.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d) to Korean patent application 10-2012-0117548, filed on Oct. 22, 2012. Receipt is acknowledged of certified copies of papers retrieved by the Office, which papers have been placed of record in the file. The application is a continuation of case number 14/059799.
The Office mailed a non-final rejection, first detailed action on May 5, 2020.
Applicant filed amendments and remarks and arguments on July 30, 2020.
The Office mailed a final rejection, second detailed action on August  17, 2020.
Applicant filed a request for continued examination with amendments and remarks and arguments on October 13, 2020.
The Office mailed a non-final rejection, third detailed action on November 3, 2020.
Applicant filed amendments and remarks and arguments on January 25, 2021, the subject of the instant action.
Claims 1-14 are pending and are all rejected. Claims 1 and 8 are independent claims.
Response to Remarks and Arguments 
Examiner thanks Applicant for the amendments and remarks and arguments.

The Claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-14 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Saylor, US Patent 8,943,187, published on January 27, 2015 in view of non-patent literature, Galitz, Wilbur, “The Essential Guide to User Interface Design,” Second Edition (2002) (“Galitz”).

As to Claim 1, Saylor teaches: A method for transmitting an electronic key of a first device, the method comprising:
receiving a user command for providing the electronic key to an external device (Saylor: Fig. 4, col. 19, lines 31-36, an issuer [411] of an electronic key [432] may give input in various forms to issue the key via the server [308] to be sent to the recipient [421] on his device (i.e. the external device) [420]; col. 5, lines 51-55, the user may interact with controls to cause the sending of data indicating selections to the server);
providing a user interface for setting a use condition of the electronic key (Saylor: Fig. 1A, col. 5, lines 59-66, the interface in Fig. 1B may appear after selecting the transmission of the key [108], during the process of transferring the electronic key);
in response to the receiving of a user command for setting the user condition information of the electronic key, setting the use condition information of the electronic key (Saylor: Fig. 1A, col. 5, lines 59-66, the interface in Fig. 1B may appear after selecting the transmission of the key [108], during the process of transferring the electronic key);
transmitting authentication information for transmission of the electronic key and use condition information to a server (Saylor: Fig. 4, col. 21, lines 4-9, information in [412] is sent to the server for transmission of the key to recipients. Information includes identifying the recipient, the lock and other conditions for use of the key); and 
performing authentication for transmission of the set use condition of the electronic key and the electronic key to the external device (Saylor: col. 5, lines 43-46, a key management system will verify the key issuer’s authority to grant access to locks in the manner in the information in [412] and use an external server [308]); and
transmitting, through the server, the electronic key and the use condition information set to the electronic key to the external device through the external server based on a result of the authentication (Saylor: Fig. 4, col. 19, lines 31-36, an issuer [411] of an electronic key [432] may give input in various forms to issue the key via the server [308] to be sent to the recipient [421] on his device (i.e. the external device) [420]).


    PNG
    media_image1.png
    656
    462
    media_image1.png
    Greyscale

Saylor may not explicitly teach: wherein the providing a user interface comprises:
arranging a plurality of input items based on a security level corresponding to each of the plurality of input items for setting the use condition of the electronic key; and
providing the UI including the plurality of arranged input items.
Galitz is a book teaching general principles related to user interface designs. Of interest and relevance is the design principle that items that are the most important are arranged in a  manner to assist the user in finding the information that they may need (Galitz: pp. 115-16, “An organizational scheme’s goal is to keep to a minimum the number of information variables the user must retain in short term memory. A logical, meaningful, and sensible arrangement of screen data and content will lower this memory requirement.”). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention with reasonable success to have modified the Saylor device by displaying and arranging the use condition options according to prioritization principles as taught (Galitz: p. 115).

As to Claim 2, Saylor and Galitz teach the limitations of Claim 1.
Saylor further teaches: transmitting the use condition information to the server (Saylor: Fig. 4, col. 21, lines 4-9, information in [412] is sent to the server for transmission of the key to recipients. Information includes identifying the recipient, the lock and other conditions for use of the key), 
wherein, based on the authentication being completed, the server is configured to: 
determine the electronic key corresponding to the device among a plurality of electronic keys stored in the server based on the authentication information (Saylor: col. 5, lines 43-46, Fig. 4, a key management system will verify the key issuer’s authority to grant access to locks in the manner in the information in [412] (as noted in col. 21, lines 4-9)), and 
transmit, to the external device, the determined electronic key and the use condition information received from the device (Saylor: col. 23, l. 65 – col. 24, l. 4, the access code [432] is sent to the lock [450], col. 21, lines 43-47, the notification data [424] is also sent with conditions accompanying the key).  

As to Claim 3, Saylor and Galitz teaches the limitations of Claim 2.
Saylor further teaches: wherein the plurality of electronic keys correspond to a plurality of accounts (Saylor: col. 5, lines 46-50, an electronic key may be associated with different users (the key may be shared with others to then be reissued); col. 5, lines 37-43, the locks may have corresponding keys associated with them), and 
wherein the server is further configured to determine the electronic key corresponding to an account related to the authentication information (Saylor: col. 5, lines 43-46, the key management system will verify the key issuer’s authority to grant access to the locks; col. 21, lines 4-9, the user input identifies the recipient and other condition information [412])) .  

As to Claim 4, Saylor and Galitz teaches the limitations of Claim 1.
Saylor further teaches: based on the authentication being completed, the server is configured to:  
determine the electronic key and the use condition information corresponding to the device among a plurality of electronic keys and a plurality of condition information stored in the server based on the authentication information (Saylor: col. 5, lines 43-46, the key management system will verify the key issuer’s authority to grant access to the locks; col. 21, lines 4-9, the user input identifies the recipient and other condition information [412]), and 
transmit, to the external device, the determined electronic key and the determined use condition information (Saylor: col. 21, lines 43-47, the notification data [424] is also sent with conditions accompanying the key).  

As to Claim 5, Saylor and Galitz teaches the limitations of Claim 4.
(Saylor: col. 5, lines 46-50, an electronic key may be associated with different users (the key may be shared with others to then be reissued); col. 5, lines 37-43, the locks may have corresponding keys associated with them), and 
wherein the server is further configured to determine the electronic key and the use condition information corresponding to an account related to the authentication information (Saylor: col. 5, lines 43-46, the key management system will verify the key issuer’s authority to grant access to the locks, which is also a condition information).  

As to Claim 6, Saylor and Galitz teaches the limitations of Claim 1.
Saylor further teaches: based on the authentication being completed, the server is configured to: 
store complete information for which the authentication for the transmission of the electronic key is completed (Saylor: col. 3, lines 51-55, the system stores key data, condition information and other data), and
in response to receiving a request for transmission of the electronic key from the external device, transmit, to the external device, the electronic key and the use condition information according to approval of a user of the device within a predetermined time based on the complete information (Saylor: col. 7, lines 1-5, a specified time for use of the key may part of the condition information sent.  

As to Claim 7, Saylor and Galitz teaches the limitations of Claim 1.
(Saylor: col. 6, lines 11-23, The conditions may specify limits to the use of the key by the recipient and/or limits to the ability of the recipient to transfer the key to others. In the illustrated example, the user interface includes user interface elements 115a-115g that specify various conditions, such as a range of time.).

As to Claims 8-14, they are rejected for the similar reasons as the corresponding claims of Claims 1-7. Saylor further teaches: a display (Saylor: col. 39, lines 21-26), a transceiver (col. 39, lines 33-37, a communications network to communicate with a server),  and a processor (col. 38, lines 58-60).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denison, US PG Publication 2011/0289123, November 24, 2011 (describing an electronic key account management system);
Barrett et al., US Patent 4,988,987, January 29, 1991 (describing an electronic key with timer and calendar features);
Okada, US PG Publication 2003/0040302, February 27, 2003 (describing transmitting a remote key system);
Burzio, US PG Publication 2005/0225429, October 13, 2005 (describing a remote vehicle electronic key account management system);
Sato et al., US PG Publication 2010/0283361, November 11, 2010 (describing a storage cabinet with multiple users with electronic keys).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the Examiner whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/            Examiner, Art Unit 2174